DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments filed 7/25/2022
The Amendments, in tandem with the Examiner’s Amendment below, overcome all informalities and rejections. As such, the claims are allowed for the Reasons below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Schaefer on 7/25/2022.

The application has been amended as follows: 
Claim 1, line 11: 
--strip to lift the closing element (14) off the sealing seat (16) from the fully sealed position,--


Allowable Subject Matter
Claims 1, 3-4, 8, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art combination of record Hemme (US 4508314)/Sirosh (US 20160033085) is silent regarding “wherein the sealing seat is formed on a conically widened region of the tank housing” in the context of the claim.
In Hemme FIG 2, the sealing seat 18 is formed with the valve outlet of the valve housing. In the modification for claim 6, the tank housing of 102 (Sirosh FIG 1a) is analogous to 14 if Hemme. In other words, the sealing seat would not be part of the tank housing.  
	No prior art remedies the deficiencies of Hemme/Sirosh, and said modification in theory would likely require undue hindsight reasoning given the structure of Hemme/Sirosh. Therefore, claim 1 is non-obvious.
	Claims 3-4, 8, and 11-15 are allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753